DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The listing of references in the PCT international search report is not considered to be an information disclosure statement (IDS) complying with 37 CFR 1.98. 37 CFR 1.98(a)(2) requires a legible copy of: (1) each foreign patent; (2) each publication or that portion which caused it to be listed; (3) for each cited pending U.S. application, the application specification including claims, and any drawing of the application, or that portion of the application which caused it to be listed including any claims directed to that portion, unless the cited pending U.S. application is stored in the Image File Wrapper (IFW) system; and (4) all other information, or that portion which caused it to be listed. In addition, each IDS must include a list of all patents, publications, applications, or other information submitted for consideration by the Office (see 37 CFR 1.98(a)(1) and (b)), and MPEP § 609.04(a), subsection I. states, “the list ... must be submitted on a separate paper.” Therefore, the references cited in the international search report have not been considered. Applicant is advised that the date of submission of any item of information or any missing element(s) will be the date of submission for purposes of determining compliance with the requirements based on the time of filing the IDS, including all “statement” requirements of 37 CFR 1.97(e). See MPEP § 609.05(a).
Drawings

Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Specification
Applicant is reminded of the proper language and format for an abstract of the disclosure.

The language should be clear and concise and should not repeat information given in the title. It should avoid using phrases which can be implied, such as, “The disclosure concerns,” “The disclosure defined by this invention,” “The disclosure describes,” etc.  In addition, the form and legal phraseology often used in patent claims, such as “means” and “said,” should be avoided.
The abstract of the disclosure is objected to because “The invention relates to” in line 1 should be deleted as being implied and not contributing to the conciseness of the Abstract.  Correction is required.  See MPEP § 608.01(b).
Claim Objections
Claim 1 is objected to because of the following informality: “characterized in that” in line 2 should be replaced with –comprising—or –wherein--, in order to conform with U.S. patent practice.  Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 1 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the limitations "the detachable cover" and “the walls” both in line 5.  There is insufficient antecedent basis for each of these limitations in the claim. It is further unclear as to what “within which liquid food for bees is placed” in lines 3-4 is modifying, what “underside” in line 4 is “[an] underside” of, and what “it” in line 4 is modifying.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.

4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 1 is/are rejected under 35 U.S.C. 103 as being unpatentable over Andrew, GB 2181632.
Re Claim 1, as best understood (see 112(b) rejections above), Andrew discloses a feeder (see, e.g., Abstract) with a small stimulating feed trough (see id. and figure 1) made up of a tray (formed by outer sidewalls of 1; see figures 1 and 2) and a frame (9, 6, 13, 5, 12 forming “an open small box”; see figures 1 and 7 and 1:83-85), comprising a small trough (formed by 10) placed within the frame (see id.) with a lid (7; see figures 1 and 2) bearing a sieve (7a; see id. and 1:74-77), within which liquid food for bees is placed (see Abstract, figure 1, and 1:95-98), the bees moving from underside (entrance 14 is at an underside of the feeder; see figure 1 and 1:99-100) to take it from openings (formed between 6, 9, and 12; see figures 1 and 7, 1:87-90, and 1:99-100) formed between a cover (top cover illustrated in figures 1 and 4) and walls of the trough. See id.
Although Andrew does not expressly disclose whether the cover is a detachable cover, it would have been obvious to a person having ordinary skill in the art at the time of Applicant’s invention to modify the cover to be detachable, in order to facilitate filling the small trough with syrup. See 1:98.
Claim 1 is/are rejected under 35 U.S.C. 103 as being unpatentable over Rocchesani, EP 0014170 (English-language translation provided on PTO-892).
	Re Claim 1, as best understood (see 112(b) rejections above), Rocchesani discloses a feeder (see, e.g., Abstract) with a small stimulating feed trough (see id. and see figures 1 and 2) and a frame (5, 18, 13, 14, 2, 33), comprising a small trough (forming 4) placed within the frame (see figures 1 and 4) with a lid (8 or 34; see figures 2 and 5 and claims 5 and 8), within which liquid food for bees is placed (see translation at paragraph [0010]), the bees moving from underside (see figures 1 and 5 and translation at paragraphs [0010]-[0011] and [0021]) to take it from openings (openings in 15; see id. and figures 1 and 4) formed between a cover (15) and walls from the trough. See id.
	Although Rocchesani does not expressly teach the lid bearing a sieve, it is noted that Rocchesani teaches another trough (1) with a lid (3) bearing a sieve. See figure 1. It would have been obvious to a person having ordinary skill in the art at the time of Applicant’s invention to modify the lid of Rocchesani to bear a sieve, in order to provide ventilation to the bees as the feed. See translation at paragraph [0009]. It would have been additionally obvious to a person having ordinary skill in the art at the time of Applicant’s invention to modify the cover of Rocchesani to be detachable, in order to allow it to be removed as desired for cleaning, maintenance, or replacement.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LISA TSANG whose telephone number is (571)270-7271. The examiner can normally be reached M-F 8:30 a.m. - 5:30 p.m.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joshua J. Michener can be reached on (571) 272-1467. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/LISA L TSANG/Primary Examiner, Art Unit 3642